Per Curiam.
Respondent was admitted to practice by this Court in 1998 and presently resides in Lincolnshire, Illinois.
In October 2003, respondent pleaded guilty in the United States District Court for the Eastern District of Virginia to the federal felonies of conspiracy to commit immigration fraud in violation of 18 USC §§ 371 and 1546 (a), and money laundering in violation of 18 USC § 1956 (a) (1) (A) (i). These charges arose out of respondent’s participation in a scheme involving the filing of false employment letters, pay statements and other fraudulent documents with the US Department of Labor and the Immigration and Naturalization Service. In January 2004, *1070respondent was sentenced to 37 months of imprisonment and fines totaling $100,000. As a result of his conviction, respondent was disbarred, upon his consent, in both the District of Columbia and Virginia, jurisdictions in which he was also admitted to practice.
Petitioner now moves for an order striking respondent’s name from the roll of attorneys by reason of his conviction of federal felonies in accordance with Judiciary Law § 90 (4) (a), (b) and (e). In the alternative, petitioner seeks to reciprocally discipline respondent in view of his disbarments in the District of Columbia and Virginia (see 22 NYCRR 806.19). Respondent has filed an affidavit in response to petitioner’s motion in which he basically asks for leniency in the imposition of discipline.
Under the circumstances presented, we grant petitioner’s motion insofar as it seeks to impose reciprocal discipline upon respondent, pursuant to 22 NYCRR 806.19, in view of his disbarments in the District of Columbia and Virginia. Because of the serious nature of respondent’s underlying criminal conduct, we further order that respondent be reciprocally disbarred, effective immediately.
Cardona, EJ., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).